DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            ESTHER BABANI,
                               Appellant,

                                    v.

               BROWARD AUTOMOTIVE, INC., d/b/a
          AUDI FORT LAUDERDALE, a for-profit corporation,
                          Appellee.

                             No. 4D21-2694

                          [September 30, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Giuseppina Miranda, Judge; L.T. Case No.
COCE21006831.

   Morgan L. Weinstein of Twig, Trade, & Tribunal, PLLC, Fort Lauderdale,
Joshua Feygin of Joshua Feygin, PLLC, Hallandale Beach, and Darren
Newhart of Newhart Legal, P.A., Loxahatchee, for appellant.

   Kenneth L. Paretti of Quinton & Paretti, P.A., Miami, for appellee.

WARNER, J.

   Appellant, a leased vehicle customer, appeals from the county court’s
summary disposition of her complaint against the appellee dealer for
damages under section 559.72, Florida Statutes (2019), known as the
Florida Consumer Collection Practices Act (“FCCPA”). The court held that
Customer could not prove that Dealer had actual knowledge that it was
violating a provision of the FCCPA.         Because discovery was still
outstanding as to Dealer’s practices, we reverse.

   Customer leased a vehicle and signed two documents. One document
was a Retail Lease Order, and the other document was the actual lease.
The Retail Lease Order contained a pre-delivery service charge of $798.
Immediately underneath the charge appeared the language required by
section 501.976(18), Florida Statutes (2019), known as the Florida
Deceptive and Unfair Trade Practices Act (“FDUTPA”): “This charge
represents costs and profit to the dealer for items such as inspecting,
cleaning, and adjusting vehicles, and preparing documents related to the
sale.” However, on the lease document, the $798 was identified as a
“Documentation Fee” and the “Pre-delivery” service charge was marked as
“N/A.” The demarcation for the pre-delivery service charge was followed
by the FDUTPA statutory language.

   Customer filed suit alleging that Dealer violated the FCCPA, by
collecting an unlawful charge, i.e., the $798, which she claimed was a per
se violation of the FCCPA. The FCCPA provides:

      In collecting consumer debts, no person shall:

         ....

      (9) Claim, attempt, or threaten to enforce a debt when such
      person knows that the debt is not legitimate, or assert the
      existence of some other legal right when such person knows
      that the right does not exist.

§ 559.72(9), Fla. Stat. (2019). Customer claimed that because FDUTPA
required the statutory language to appear on all documents where the
charge was imposed, and the $798 was improperly designated as a
document fee on the lease, FDUTPA was violated, and Dealer had no right
to collect the charge.

    Customer filed suit in county court under summary rules. No answer
was required of Dealer pursuant to those rules, and none was filed. See
Fla. Sm. Cl. R. 7.090(c). At the court’s direction, the parties moved for
summary disposition.       In its motion, Dealer claimed that it had
substantially complied with the FDUTPA and thereby did not violate the
FCCPA. Dealer asserted that it had made a bona fide error as a result of
computer misalignment in the printing of documents and filed an affidavit
of a corporate representative attesting to the computer error.

     At the hearing on the motion, Dealer argued that Customer failed to
offer any proof that Dealer had actual knowledge of the mistake in the
lease, an element required under the FCCPA. Customer responded by
advising the court that Dealer could only rely on a bona fide error defense
if it maintained procedures adapted to try to prevent such an error. See §
559.77(3), Fla. Stat. (2019). Customer also contended that she still had
outstanding discovery regarding Dealer’s policies and practices which
directly related to the bona fide error defense.

   Applying Florida Small Claims Rule 7.135, which allows the court to
determine whether a triable issue is set forth, the court agreed with Dealer

                                     2
that Customer had failed to offer any proof that Dealer had actual
knowledge of the mistake in the presentation of the pre-delivery service
charge on the lease document. The court then summarily disposed of the
case prompting this appeal.

    We reverse because the court should not have entered summary
judgment while discovery was outstanding. “Where the information
contained in outstanding discovery could create genuine issues of material
fact, summary judgment would not be proper.” Osorto v. Deutsche Bank
Nat’l Tr. Co., 88 So. 3d 261, 263 (Fla. 4th DCA 2012). A trial court should
not consider a motion for summary judgment until discovery is concluded.
Id. at 262. “An order granting summary judgment while there is an
outstanding request for production of documents is premature and the
appellate court should reverse and remand for discovery to be completed.”
Id. at 262–63 (citing Henderson v. Reyes, 702 So. 2d 616, 616 (Fla. 3d DCA
1997)).

    Through her discovery requests, Customer sought information as to
Dealer’s policies and procedures for complying with the FCCPA and how
such policies were implemented. As Customer pointed out to the court at
the hearing, section 559.77(3) provides that no person can be held liable
under the FCCPA “if the person shows by a preponderance of evidence that
the violation was not intentional and resulted from a bona fide error,
notwithstanding the maintenance of procedures reasonably adapted to
avoid such error.” § 559.77(3), Fla. Stat. (2019) (emphasis added). In order
for Dealer to rely on the bona fide error defense, it must show that it had
policies and procedures to avoid the error.

    The court concluded that the discovery was irrelevant to the issue of
knowledge. We disagree. The corporate representative’s affidavit and the
gist of Dealer’s claim in the trial court was that an error occurred in the
printing.   The lease documents were all prepared by Dealer, thus
supporting an inference that it knew the content of the documents and the
alleged misalignment. The discovery was thus relevant to the issue of a
bona fide error defense.

   Because outstanding discovery remained as to a disputable issue of
knowledge and error by Dealer, the court’s grant of summary judgment
was premature, and the case should be reversed and remanded for
discovery to be completed. See Osorto, 88 So. 3d at 263.

   Reversed and remanded for further proceedings.

KLINGENSMITH, C.J., and CONNER, J., concur.

                                     3
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               4